







Exhibit 10.1


MUTUAL CONSENT TO TERMINATION OF EMPLOYMENT AGREEMENT AND FULL RELEASE
This Mutual Consent to Termination of Employment Agreement and Full Release (the
“Agreement”), dated as of August 31, 2018 is by and between Indroneel
Chatterjee, residing at L-1368 Luxembourg, 40, rue du Curé (“Executive”) and
Altisource S.à r.l., with registered offices at 40, avenue Monterey, L-2163
Luxembourg and registered at the Luxembourg Trade and Companies Register under
number B.147.268 (the “Company” which, together with any successor entities,
parent companies, subsidiaries and affiliates, including Altisource Portfolio
Solutions S.A. (“ASPS”), are collectively referred to as “Altisource”).
Executive and Company may be referred to herein collectively as the “Parties”.
Whereas:
•Executive is employed by the Company by virtue of an employment contract dated
August 3, 2017 with a Commencement Date of October 5, 2017 (the “Employment
Contract”);
•The parties have mutually agreed that the Executive resigns from his position
as Chief Financial Officer effective August 31, 2018 as he has accepted a new
position and role within Altisource in the United States, effective September 1,
2018;
•Executive and the Company wish to settle immediately and definitely any dispute
between Executive and Altisource particularly in respect of Executive’s
employment and document the termination by mutual consent between the parties.
In consideration of the mutual covenants and agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:
1.The Parties agree and acknowledge that Executive’s employment with the Company
will end at midnight on August 31, 2018 (the “Separation Date”). Except for any
consideration set forth in paragraph 4, the Executive acknowledges having
received any and all payments arising out of the Employment Contract, included
but not limited to salary, bonus payments (contractual or not), premiums,
over-time payments, severance payments, holidays entitlements, reimbursement of
professional costs, dividend payments, variable remuneration, benefits under the
supplementary pension scheme, the insurance coverage, etc.
2.Executive will exercise his functions in a competent, professional and
cooperative manner through the Separation Date and ensure the identification,
location and transfer of all files and materials, electronic or otherwise, prior
to the completion of his duties and responsibilities.


Page 1 of 9    Strictly confidential     Executive _IC__/ Company _WBS_

--------------------------------------------------------------------------------





3.Both Parties agree that there are no disagreements with regard to Altisource’s
financial results, business practices, internal controls or financial reporting.
4.Following execution of this Agreement by both Parties and contingent upon (a)
the Company’s receipt of the executed Agreement and (b) Executive’s compliance
with and satisfaction of all of the obligations set forth in paragraph 2 of the
present Agreement, the Company shall:
(i)Pay Executive the base contractual salary until the Separation Date;
(ii)Pay for the reasonable costs to transport Executive’s household goods to the
United States (one cargo container of up to 40 feet), but only if such
transportation takes place no later than October 1, 2018 and limited to an
amount not to exceed Twenty Thousand United States Dollars (US$20,000));
(iii)Provide Luxembourg tax preparation and filing services, by Company’s
provider of choice, for the 2018 tax year.
5.Executive hereby (i) waives any and all rights to salary, incentive
compensation and other benefits, whether earned or unearned, and whether due or
to become due, from Altisource except for any amounts set forth in paragraph 4
and base salary owed for the period worked through the Separation Date; (ii)
except as set forth in paragraph 4 above, waives any and all claims, actions,
dues and means in relation to the termination, to any equity-based compensation
granted, except if provided differently in that certain employment agreement
governing his employment with an Altisource entity based in the United States
dated as September 1, 2018, allocated, assigned or otherwise attributed to the
Executive prior to the date of this Agreement (whether vested or unvested) from
Altisource, including any equity-based compensation that purports to give the
Executive the right to benefit from or participate in the appreciation or
increase in value of, or profits or dividends from, any division, business unit
or other sub-division of Altisource, including without limitation, any award
granted, allocated, assigned or otherwise attributed to the Executive; and (iii)
fully and forever releases and discharges from liability, and covenants not to
sue Altisource or its officers, directors, managers, employees, counsel and
agents and representatives of any sort, both present and former, for any and all
claims, damages, actions and causes of action, arising from the beginning of
time until the execution of the Agreement by Executive, whether in contract,
tort, negligence or otherwise, in law or in equity, of every nature which
Executive may ever have had, or now has, which are known or may subsequently be
discovered by Executive arising out of, in connection with or related to
Executive’ recruitment, hiring, employment with Altisource and/or separation
from employment with Altisource, the acts or omissions of Altisource, including
but not limited to any contracts, agreements and promises, written and oral; any
and all claims of discrimination on account of sex, race, age, disability,
color, national origin, religion, veteran status, marital status or sexual
orientation and claims or causes of action based upon any equal employment
opportunity laws, ordinances, regulations or orders, including but not limited
to the regulations provided for in the Luxembourg Labour Code, the Luxembourg
Civil Code, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Rehabilitation Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act, the
Genetic Information Nondiscrimination Act and any other applicable
antidiscrimination statutes whether under United States or Luxembourg law;
claims for


Page 2 of 9    Strictly confidential     Executive _IC__/ Company _WBS_

--------------------------------------------------------------------------------





wrongful termination actions of any type; (such as claim for indemnity for
non-pecuniary loss “indemnité pour préjudice moral”, indemnity for material
injury “indemnité pour préjudice matériel”, indemnity for improper nature of the
dismissal procedure “indemnité pour licenciement irrégulier pour vice de
forme”), compensation or reinstatement in the event of nullity of the
resignation, compensatory allowance for notice period “indemnité compensatoire
de préavis”, and severance pay “indemnité de départ”), breach of express or
implied covenant of good faith and fair dealing; intentional or negligent
infliction of emotional distress; intentional or negligent failure to supervise,
train, hire or dismiss; claims for fraud, misrepresentation, libel, slander or
invasion of privacy and claim on salary arrears or overtime payment,
compensation for legal or contractual holidays not taken by Executive,
reimbursement of expenses, bonuses, commissions or premiums, entertainment
expenses, options, warrants, relocation costs, contributions in a supplementary
pension plan, other elements of the remuneration or salary, damages, allocation
portion of profits, special advantages, etc, without exception nor reservation.
6.Executive shall not, individually or in concert with one or more persons, at
any time and for a minimum duration of sixty (60) months as of the execution
date of the present agreement, or by any means whatsoever, directly or
indirectly, disclose, communicate, make public, declare, transmit, convey,
communicate, verbalize or publicize in any manner, to any entity or person, any
problems, issues, complaints, concerns, disputes, disagreements, conflicts,
controversies or differences of opinion, actual or perceived, Executive has, had
or may have with Protected Persons (defined below), any information of a
confidential nature with regard to the Protected Persons, or the operations,
policies, decisions, practices, filings, disclosures, business conduct or
culture of the Protected Persons. Executive shall not, individually or in
concert with one or more persons, at any time and for a minimum duration of
sixty (60) months as of the execution date of the present agreement, or by any
means whatsoever, directly or indirectly, make any disclosure, communication,
declaration, transmission, verbalization or publication to any entity or person
or take any action which is intended or could reasonably be expected to: (i)
harm, disparage or impugn the character, honesty, integrity of business acumen,
reputation, standing, names, marks or status of any Protected Persons, or
(ii) lead to unwanted publicity for any Protected Persons. Notwithstanding the
foregoing, nothing in this paragraph or elsewhere in this Agreement shall
prohibit Executive from making any statement or disclosure required by law.
Prior to making any required disclosure, Executive shall provide the Altisource
Chief Legal and Compliance Officer with written notice of the specific
anticipated statement or disclosure no less than five (5) business days prior to
making such statement or disclosure, and shall cooperate with Altisource in
objecting to and in making such statement or disclosure (or refraining from
making such anticipated statement or disclosure if unable to satisfactorily
resolve such objections in Altisource’s sole discretion). None of the foregoing
restrictions shall apply to communications between Executive and his attorney
and/or immediate family. Executive shall be responsible for assuring that his
family and his attorney comply with the commitments of this paragraph. A breach
by Executive’s family or his attorney will be considered a breach by Executive.
The term “Protected Persons” shall mean Altisource, its contractors, vendors,
business partners, or clients, and the employees, officers, managers, directors,
consultants and shareholders, past or present, of the foregoing.


Page 3 of 9    Strictly confidential     Executive _IC__/ Company _WBS_

--------------------------------------------------------------------------------





7. Executive represents and covenants that he has not and will not remove from
the Company premises any item belonging to Altisource, including files (neither
hard nor soft), Confidential Information (as defined below), or office
equipment. On or before the Separation Date (or earlier date decided by the
Company in its sole discretion), Executive shall provide a complete written
accounting of, and shall return to the Company, and shall delete from all of his
devices, all Altisource property in his possession or under his control,
including but not limited to, all Confidential Information, intellectual
property, iPhone, blackberry, laptop, documents and disks, equipment, keys
(physical or electronic), key cards and passes and demonstrate the same to
Company’s satisfaction. Documents and disks shall include but not be limited to
correspondence, files, emails, SMS messages, WhatsApp messages, electronic
messages on any other platform which constitute Altisource property, memos,
reports, minutes, plans, records, surveys, software, diagrams, computer
print-outs, floppy disks, manuals, customer documentation or any other medium
for storing information regardless of whether such items constitute or contain
Confidential Information or not. Executive has not and will not disclose, use or
retain any copies of any Confidential Information and/or trade secrets of
Altisource and shall cooperate with Altisource in the removal of all
Confidential Information from all devices owned or controlled by Executive.
Executive shall keep all Confidential Information confidential and not disclose
or use the Confidential Information for any purpose, or divulge or disclose that
Confidential Information to any person. Any breach, even minimal, of these
obligations may constitute a serious offence, which may trigger a claim that may
be exercised on the basis of civil, and/or criminal law. As used in this
Agreement, “Confidential Information” means information: (i) disclosed to or
known by Executive as a consequence of or through his employment and / or
directorship with Altisource; (ii) not generally known outside Altisource; and
(iii) which relates to any aspect of Altisource or its business or prospective
business. By example and without limitation, Confidential Information includes,
but is not limited to, any and all information of the following or similar
nature, whether transmitted verbally, electronically or in writing: strategies;
models; business plans, operations, expenses, customers, competitors and
forecasts; customer, pricing, and financial information; budgets; methodologies;
computer code and programs; compilations of information; reports; records;
compensation and benefit information; customer, vendor, and supplier identities
and characteristics; copyright, service mark and trademark registrations and
applications; patents and patent applications; licenses; agreements; unique and
special methods; techniques; procedures; processes; routines; formulas;
know-how; trade secrets; innovations; inventions; discoveries; improvements;
research proposals, development, test results or papers; specifications;
technical data and/or information; software; sales figures; files; marketing
plans; information provided to Altisource by a third party under restrictions
against disclosure or use by Altisource or others; information designated secret
or confidential by Altisource; and information of which unauthorized disclosure
could be detrimental to the interests of Altisource or its shareholders,
directors, officers, employees, agents, representatives, successors or assigns,
whether or not such information is identified as confidential information by
Altisource. Executive acknowledges that during his time of employment he has
been provided access to Confidential Information and Altisource’s clients,
employees, customers and others with whom Altisource has formed valuable
business arrangements. Executive shall not, for a period of sixty (60) months
commencing on the date of this Agreement, directly or indirectly: (i) take any
action that would interfere with, diminish or impair


Page 4 of 9    Strictly confidential     Executive _IC__/ Company _WBS_

--------------------------------------------------------------------------------





the valuable relationships that Altisource has with its clients, employees,
customers, vendors, consultants and others with which Altisource has business
relationships or to which services are rendered; (ii) recruit or otherwise
solicit for employment or induce to terminate Altisource’s employment of or
consultancy with, any person (natural or otherwise) who is or becomes an
employee or consultant of Altisource, or hire any such employee or consultant
who has left the employ of Altisource within twenty-four (24) months after the
termination or expiration of such employee’s or consultant’s employment with
Altisource, as the case may be; (iii) solicit or attempt to solicit any business
from any of Altisource’s present customers, or actively sought prospective
customers, with whom Executive had material contact for purposes of providing
products or services that are competitive with those provided by Altisource:
provided that “material contact” is agreed to exist between Executive and each
customer or potential customer: (a) with whom Executive dealt; (b) whose
dealings with Altisource were coordinated or supervised by Executive; or (c)
about whom Executive obtained Confidential Information in the ordinary course of
business as a result of his association with Altisource; or (iv) assist, cause
or authorize, directly or indirectly, any other person, partnership,
association, corporation or other entity that Executive is employed by, consults
with, obtains an ownership interest in, or in which he is materially involved in
any manner as to the ownership, management, operation, or control of to engage
in any of the foregoing. For a period of sixty (60) months commencing on the
date of this Agreement, Executive will not, in any manner, directly or
indirectly, alone or in cooperation with any other party, including without
limitation any current or future shareholder of ASPS: (i) make, effect,
initiate, cause or participate in (a) any acquisition of beneficial ownership of
any equity or debt securities of ASPS, the Company or any securities of any of
their subsidiaries or other affiliates (other than the as permitted in that
certain employment agreement governing his employment with an Altisource entity
based in the United States dated as of the date hereof), (b) any acquisition of
any assets of ASPS, the Company or any assets of any of their subsidiaries or
other affiliates, or (c) any tender offer, exchange offer, merger, business
combination, recapitalization, restructuring, liquidation, dissolution or
extraordinary transaction involving the ASPS, the Company or any any of their
subsidiaries or other affiliates, or involving any securities or assets of ASPS,
the Company or any securities or assets of any of their subsidiaries or other
affiliates; (ii) propose or seek, whether alone or in concert with others, any
“solicitation” (as such term is used in the rules of the Securities and Exchange
Commission) of proxies or consents to vote any securities of ASPS, nominate or
propose the election of any person as a director of ASPS, or propose any other
matter to be voted upon by the stockholders of ASPS; (iii) form, join or
participate in a “group” (as defined in the Securities Exchange Act of 1934 and
the rules promulgated thereunder) (or discuss with any third party the potential
formation of a group) with respect to any equity or debt securities of ASPS, the
Company or any securities of any of their subsidiaries or other affiliates; (iv)
agree or offer to take, or encourage or propose (publicly or otherwise) the
taking of, any action referred to in clauses “(i)”, “(ii)” or “(iii)” of this
sentence; (v) assist, induce or encourage any other Person to take any action
referred to in clauses “(i)”, “(ii)” or “(iii)” of this sentence, including by
providing any Confidential Information of Altisource to any other party; (vi)
enter into any discussions or arrangements with any third party with respect to
the taking of any action referred to in clauses “(i)”, “(ii)” or “(iii)” of this
sentence; or (vii) request Altisource (or any of


Page 5 of 9    Strictly confidential     Executive _IC__/ Company _WBS_

--------------------------------------------------------------------------------





its managers, officers, Management Committee members or directors), directly or
indirectly, to amend or waive any provision of this paragraph.
Any breach, even minimal, of these obligations shall constitute a serious
offence, which may trigger a claim that may be exercised on the basis of civil,
and/or criminal law.
8.Executive shall not, either directly or indirectly, disclose, discuss or
communicate to any entity or person, except his attorney and/or his immediate
family, any information whatsoever regarding the negotiations leading to this
Agreement, unless he is compelled to disclose such information pursuant to legal
process, and only then after reasonable notice to the Company. Executive shall
be responsible for assuring that his family and his attorney comply with the
nondisclosure commitments of this paragraph. A breach by Executive’s family or
his attorney will be considered a breach by Executive.
Any Prohibited Action(s) by others who have learned the information from
Executive will subject Executive to an action for breach of this Agreement. As
used herein, “Prohibited Action” shall mean any action which is a violation of
the obligations imposed on Executive under this Agreement.
9.It is the intention of the Parties hereto that all questions with respect to
the construction of this Agreement and the rights and liabilities of the Parties
hereunder shall be determined in accordance with the laws of the Grand Duchy of
Luxembourg. Any dispute with respect to the construction of this Agreement and
the rights and liabilities of the Parties hereunder will be brought before the
courts and tribunals in the district of Luxembourg City. Notwithstanding the
foregoing, Executive irrevocably and unconditionally agrees that any action
commenced by Altisource for preliminary and permanent injunctive relief or other
equitable relief under this Agreement, may also be brought in a United States
District Court or, if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in the United States.
10.Subject to the following sentence, this Agreement sets forth all the promises
and agreements between them and supersedes all prior and contemporaneous
agreements, understandings, inducements or conditions, express or implied, oral
or written, except as contained herein. Notwithstanding any term contained
herein, Executive acknowledges and reaffirms his obligations in the Employee
Intellectual Property Agreement and understands that those obligations remain
effective following his separation from the Company.
11.Both Parties acknowledge that they have had the opportunity to freely
consult, if they so desire, with attorneys of their own choosing prior to
signing this document regarding the contents and consequences of this document.
The Parties understand that the payment and other matters agreed to herein are
not to be construed as an admission of or evidence of liability for any
violation of the law, willful or otherwise, by any person or entity.
12.Executive fully understands the terms and contents of this Agreement and
voluntarily, knowingly and without coercion enters into this Agreement.
13.Each Party executes this Agreement in good faith.


Page 6 of 9    Strictly confidential     Executive _IC__/ Company _WBS_

--------------------------------------------------------------------------------





14.The construction of the covenants contained herein shall be in favor of their
reasonable nature, legality, and enforceability, in that any reading causing
unenforceability shall yield to a construction permitting enforceability. If any
single covenant or clause shall be found unenforceable, it shall be severed and
the remaining covenants and clauses enforced in accordance with the tenor of
this Agreement. In the event a court should determine not to enforce a covenant
as written due to overbreadth, said covenant shall be enforced to the extent
reasonable, whether said revisions be in time, territory or scope of prohibited
activities.
15.This Agreement is made in two originals, each Party acknowledging having
received one original.


[Signatures appear on the following page]




Page 7 of 9    Strictly confidential     Executive _IC__/ Company _WBS_

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereby voluntarily and knowingly enter into this
Agreement.
ATTEST:

By: /s/ Gregory J. Ritts_______            By: /s/ Indroneel Chatterjee    
Gregory J. Ritts_____________            Indroneel Chatterjee


ALTISOURCE S.À R.L.


By: /s/ William B. Shepro    
William B. Shepro
Manager


Page 9 of 9    Strictly confidential    